Citation Nr: 1141612	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  08-19 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to May 1971.  He died in December 2005.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2007 rating decision, by the Chicago, Illinois RO, which denied the appellant's claims of entitlement to service connection for the cause of the Veteran's death and entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318.  

(The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in effect for post-traumatic stress disorder (PTSD), rated as 70 percent disabling.  His combined disability rating was 70 percent from August 15, 2001.  He was awarded a total rating based on individual unemployability from November 6, 2002.  

2.  At the time of death in December 2005, the Veteran had not been rated totally disabled for at least 10 years immediately preceding death, or continuously rated totally disabled from release from active duty for at least 5 years preceding death.  

3.  The Veteran was not a prisoner of war.  

4.  The appellant has not claimed clear and unmistakable error in any decision made during the Veteran's lifetime.


CONCLUSION OF LAW

The criteria for an award of DIC benefits under the provisions of 38 U.S.C. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide; and to request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in March 2006 from the RO to the appellant which was issued prior to the RO decision in February 2007.  That letter informed the appellant of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letter provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  She was provided an opportunity at that time to submit additional evidence.  In addition, the June 2008 SOC provided the appellant with an additional 60 days to submit additional evidence.  Thus, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  It also appears that all obtainable evidence identified by the appellant relative to her claim has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence, not already of record (such as additional service department treatment records), which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notice.  

Accordingly, we find that VA has satisfied its duty to assist the appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claims under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The United States Court of Appeals for Veterans Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  


II.  Analysis

Under 38 U.S.C.A. § 1318, dependency and indemnity compensation (DIC) may be paid to a surviving spouse of the veteran if the veteran's death was not the result of his own willful misconduct and at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318 (West 2002).  

"Entitled to receive" means that at the time of death, the veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314  to offset an indebtedness of the veteran; (3) the veteran had applied for compensation but had not received total disability compensation due to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. 1174(h)(2) ; (6) VA was withholding payments because the veteran's whereabouts was unknown, but the veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. 5309 . 38 C.F.R. § 3.22 (2010).  

In January 2000, VA amended 38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 1318, to restrict the award of DIC benefits to cases where the veteran, during his or her lifetime, had established a right to receive total service-connected disability compensation for the period of time specified in 38 U.S.C.A. § 1318, or would have established such a right but for CUE in the adjudication of a claim or claims.  See 65 Fed. Reg. 3,388 (Jan, 21, 2000).  The regulation, as amended, specifically prohibits "hypothetical entitlement" as an additional basis for establishing eligibility.  On April 5, 2002, VA also amended 38 C.F.R. § 20.1106 to provide that there would be no "hypothetical" determinations under 38 U.S.C.A. § 1311(a) on the question of whether a deceased veteran had been totally disabled for 8 years prior to death so that the surviving spouse could qualify for the enhanced DIC benefit.  See 67 Fed. Reg. 16,309 -16,317 (April 5, 2002).  Subsequently, the Court held that "hypothetical entitlement" to DIC benefits under 38 U.S.C.A. § 1318 is allowed for claims filed prior to January 21, 2000, that is, the date of the VA regulation prohibiting "hypothetical entitlement."  Rodriguez v. Nicholson, 19 Vet. App. 275(2005).  In Rodriguez v. Peake, 511 F.3d 1147(2008), the United States Court of Appeals for the Federal Circuit held that application of the amended regulations barring use of hypothetical entitlement theory for DIC claims did not have impermissible retroactive effect.  

In this case, the Veteran died in December 2005 and appellant's claim was filed December 29, 2005.  As such, these events occurred after VA's January 2000 amendment of 38 C.F.R. § 3.22-the implementing regulation for 38 U.S.C.A. § 1318 -to restrict the award of DIC benefits to cases where the veteran, during his or her lifetime, had established a right to receive total service-connected disability compensation for the period of time required by 38 U.S.C.A. § 1318, or would have established such right but for CUE in the adjudication of a claim or claims.  The appellant has not claimed CUE in any such decision.  

The present version of 38 C.F.R. § 3.22 also defines "entitled to receive" as including those situations where additional evidence consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA shows that that a total disability rating was warranted for the relevant period during the veteran's lifetime.  There has been no indication in this case that any additional service department records not considered during the Veteran's lifetime are available.  

Thus, there is nothing to change the fact that the Veteran, who died 34 years after his discharge from service (rendering inapplicable the 5-year provision) had no service-connected disability rated as totally disabling for at least 10 years prior to his death.  Rather, his total rating was in effect from November 6, 2002 until his death December 12, 2005, a total of three years and 1 month.  The evidence also does not reflect that the veteran had been a prisoner of war.  

In light of the foregoing, the Board finds that the Veteran was not in receipt of a total disability rating for a period of ten years immediately preceding his death as required under 38 U.S.C.A. § 1318(b).  Therefore, the appellant is not eligible for DIC benefits under 38 U.S.C.A. § 1318(b) on the grounds that the Veteran had been in receipt of, or actually established entitlement to, a total rating for the requisite period.  38 C.F.R. § 3.22.  


ORDER

Entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice that informs the claimant (1) of the information and evidence not of record that is necessary to substantiate the claim, (2) of the information and evidence that VA will seek to provide, and (3) of the information and evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

After examining the record, the Board concludes that further assistance to the appellant is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The appellant seeks service connection for the cause of the Veteran's death.  As noted above, the Veteran died in December 2005, and according to his death certificate, died of a cerebral hemorrhage due to, or as a consequence of, aneurysm.  (There are two versions of the death certificate in the claims file-one dated December 13, 2005 showing cerebral hemorrhage due to aneurysm and a second dated December 27, 2005 that also list posttraumatic stress disorder and hypertension as contributing factors to the Veteran's death.)  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling, and a total disability rating based on individual unemployability (TDIU) had been assigned.  The appellant asserts that the Veteran's death was caused by, or related to, his service-connected disability.  

The cause of a Veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2011).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (1).  This issue will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of a Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  

The appellant contends, in essence, that the service-connected PTSD led to the development of elevated blood pressure and hypertension which led to the aneurysm that eventually caused the Veteran's death.  It is maintained that the Veteran suffered from chronic headaches and high blood pressure during his lifetime.  She argues that the Veteran's PTSD caused or worsened the high blood pressure that contributed to the intracerebral hemorrhage that led to his death.  

Review of the medical evidence of record reveals an August 2006 letter from Dr. Robin K. Purdy who stated that the Veteran was his patient from August 1983 until his death in December 2005.  Dr. Purdy noted that the Veteran suffered from a myriad of military service-related health concerns including PTSD, chronic low back pain and post-laminectomy syndrome, headaches, and extremely dry skin.  Dr. Purdy opined that the Veteran's medical problems added to his blood pressure elevations, which very likely could have contributed to his ultimate demise from a cerebral aneurysm.  

In an August 2006 VA opinion, a physician stated that there was no known association between PTSD and cerebral hemorrhage.  That is, the causes or physiology behind PTSD did not overlap with the cause of intracerebral hemorrhage.  The physician stated that the Veteran's hypertension may have contributed to his intracerebral hemorrhage.  The physician, therefore, concluded that one can say that the Veteran's PTSD was not likely to be related to his cerebral hemorrhage and his death.  

In a December 2006 VA opinion, another physician noted that the Veteran presented in December 2005 with syncope and coma and was determined to have had an intracerebral hemorrhage most probably due to a ruptured intracerebral aneurysm.  The physician reported that the Veteran died thereafter as a result of the hemorrhage.  He noted that the Veteran had a history of PTSD and hypertension.  The physician noted that review of the claims file and prior medical record indicates that the Veteran blood pressure appears to have been well controlled.  At the time of the Veteran's final admission on December 11, 2005, his blood pressure was noted to be 160/80.  The physician stated that the Veteran was treated for PTSD; however, no mention is made anywhere in the clinical record if the PTSD significantly contributed to his hypertension or made it more difficult to control.  The physician indicated that, lacking such evidence, it was his opinion that it was less likely than not that the Veteran's PTSD caused or permanently aggravated his blood pressure that contributed to his demise from a cerebral aneurysm.  

The Board notes that while the medical evidence indicates that the Veteran had a history of hypertension, and he may have suffered from hypertension for many years, there is, as yet, no medical opinion of record that adequately addresses the possibility of hypertension as a service-connectable contributing cause of the Veteran's death.  Therefore, because it remains unclear just what role, if any, hypertension played in his death, a medical opinion is needed to assist in making this important determination, including whether his hypertension had etiology in his military service.  See McLendon v. Nicholson, 20 Vet. App. 79(2006); 38 U.S.C.A. § 5103A (d) and 38 C.F.R. § 3.159(c) (4).  The Board finds that the RO should obtain a medical opinion to determine whether there is any relationship between the Veteran's hypertension and his military service; and if so, whether this condition caused or materially contributed to the cause of the Veteran's death.  As such, VA should obtain a medical opinion based upon a review of the evidence of record.  See 38 C.F.R. § 3.159(c) (4) (2011).  

Finally, the Court has held that VCAA notice in claims for the cause of death must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-353(2007), rev'd on other grounds sub nom., Hupp v. Shinseki, 329 Fed. Appx. 277(Fed. Cir. May 19, 2009) (unpublished).  The RO's March 2006 letter, which preceded the Court's decision in Hupp, understandably did not comply with the first and third Hupp requirements.  Although the appellant's primary contention is that the Veteran's PTSD contributed to his death, she should also be informed of the evidence and information required to substantiate a cause of death claim based on a condition not yet service connected, such as hypertension, as well as all of the conditions for which the Veteran was service connected at the time of his death.  

Therefore, in order to ensure that the record is fully developed and comply with the appellant's due process rights, this case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  Prior to any further adjudication of the claim for service connection for the cause of the Veteran's death, send the appellant another VCAA letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This additional letter should set forth a discussion of the criteria for demonstrating entitlement to DIC based on the cause of the Veteran's death, consistent with Hupp v. Nicholson, 21 Vet. App. 342(2007).  

2.  After the above has been completed, the AOJ should refer the claims folder to an expert in vascular disease to determine whether it is at least as likely as not (50 percent probability or greater) that the cause of the Veteran's death was related to service or to his service-connected PTSD.  Specifically, the reviewer should provide an opinion as to whether the Veteran's diagnosed hypertension was related to his period of military service from 1969 to 1971.  The reviewer must specifically provide an opinion on whether the Veteran's hypertension was related to his military service; and if so, whether this condition, or the medications he received therefore, caused or materially contributed to the cause of his death.  The reviewer should also provide an opinion as to whether the Veteran's service-connected PTSD as likely as not caused or worsened the Veteran's hypertension, and thereby contributed to the Veteran's death.  The rationale for any opinion expressed should be set forth.  (If the reviewer determines that an opinion cannot be provided without consultation with a psychiatric expert, such should be accomplished and noted in the reviewer's report.)  

If the reviewer determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of disease or whether additional information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the reviewer be undertaken so that a definite opinion can be obtained.)

3.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the appellant's claim in light of all pertinent evidence and legal authority.  If the benefit sought is not granted, the appellant and her representative should be furnished with a supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the appellant until she receives further notice.  The purposes of this remand are to further develop the record and to the afford the appellant due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


